Case 8:15-cv-01592-JLS-DFM Document 335 Filed 07/03/19 Page 1 of 2 Page ID #:6683



   1
   2
   3
   4
   5
   6
   7
   8
   9
                          UNITED STATES DISTRICT COURT
  10
                         CENTRAL DISTRICT OF CALIFORNIA
  11
                                  SOUTHERN DIVISION
  12
  13   IN RE EXPERIAN DATA BREACH            Case No. 8:15-cv-01592 AG (DFMx)
       LITIGATION
  14                                         Hon. Andrew J. Guilford
  15                                         ORDER APPROVING PAYMENT
                                             TO OBJECTOR PURSUANT TO
  16                                         FRCP RULE 23(e)(5)(B)
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        1
                 ORDER APPROVING PAYMENT PURSUANT TO RULE 23(e)(5)(B)
Case 8:15-cv-01592-JLS-DFM Document 335 Filed 07/03/19 Page 2 of 2 Page ID #:6684



   1                                       ORDER
   2
   3         The stipulated request, pursuant to FRCP Rule 23(e)(5)(B), for a payment in
   4   the amount of $10,000 to Objector Troy Kenneth Scheffler and his counsel, Peter J.
   5   Nickitas, pursuant to the terms and conditions of the Agreement attached to the
   6   Stipulation, is GRANTED.
   7
   8         IT IS SO ORDERED.
   9
  10
        Dated: July 3, 2019
  11                                            HON. ANDREW J. GUILFORD
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        2
                 ORDER APPROVING PAYMENT PURSUANT TO RULE 23(e)(5)(B)
